
	
		I
		112th CONGRESS
		1st Session
		H. R. 3604
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act to
		  provide for equitable allotment of lands to Alaska Native
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Native Veterans Land Allotment
			 Equity Act.
		2.Amendment to
			 allow certain Alaska Native veteran land allotmentsSection 41 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1629g) is amended as follows:
			(1)Paragraphs (1) and
			 (2) of subsection (a) are amended to read as follows: “(1) The period for
			 filing allotments under this Act shall end 3 years after the Secretary issues
			 final regulations under section 3 of the Alaska Native Veterans Land Allotment Equity
			 Act. A person described in paragraph (1) or (2) of subsection (b)
			 shall be eligible for an allotment of not more than two parcels of Federal land
			 totaling 160 acres or less.
				
					(2)(A)Allotments may be
				selected from the following:
							(i)Vacant lands that are owned by the
				United States.
							(ii)Lands that have been selected or
				conveyed to the State of Alaska if the State voluntarily relinquishes or
				conveys to the United States the land for the allotment.
							(iii)Lands that have been selected or
				conveyed to a Native Corporation if the Native Corporation voluntarily
				relinquishes or conveys to the United States the land for the allotment.
							(B)A Native Corporation may select an
				equal amount of acres of appropriate Federal land within the State of Alaska to
				replace lands voluntarily relinquished or conveyed by that Native Corporation
				under subparagraph (A)(iii).
						(C)For security reasons, allotments may
				not be selected from—
							(i)lands within the right-of-way granted
				for the TransAlaska Pipeline; or
							(ii)the inner or outer corridor of that
				right-of-way
				withdrawal.
							.
			(2)Subsection (a)(3)
			 is repealed.
			(3)In subsection
			 (b)(1), strike A person and insert Except as provided in
			 paragraph (3), a person.
			(4)Subsection
			 (b)(1)(B) is amended to read as follows:
				
					(B)is a veteran who served during the
				period between August 5, 1964, and May 7, 1975, including such
				dates.
					.
			(5)Subsection (b)(2)
			 is amended to read as follows:
				
					(2)If an individual who would otherwise
				have been eligible for an allotment dies before applying for the allotment, an
				heir on behalf of the estate of the deceased veteran may apply for and receive
				the
				allotment.
					.
			(6)In subsection
			 (b)(3), insert before the period the following: , except for an heir who
			 applies and receives an allotment on behalf of the estate of a deceased veteran
			 pursuant to paragraph (2).
			(7)Subsection (e) is
			 amended to read as follows:
				
					(e)RegulationsAll
				regulations in effect immediately before the enactment of subsection (f) that
				were promulgated under the authority of this section shall be repealed in
				accordance with section 552(a)(1)(E) of the Administrative Procedure Act (5
				U.S.C.
				552(a)(1)(E))
					.
			(8)Add at the end the
			 following new subsections:
				
					(f)Approval of
				allotments(1)Subject to valid
				existing rights, and except as otherwise provided in this subsection, not later
				than 2 years after the date of the enactment of the
				Alaska Native Veterans Land Allotment Equity
				Act, the Secretary shall approve an application for allotments
				filed in accordance with subsection (a) and issue a certificate of allotment
				which shall be subject to the same terms, conditions, restrictions, and
				protections provided for such allotments.
						(2)Upon receipt of an allotment
				application, but in any event not later than 6 months after receiving such
				application, the Secretary shall notify any person or entity having an interest
				in land potentially adverse to the applicant of their right to initiate a
				private contest or file a protest under existing Federal regulations.
						(3)Not later than 2 years after the date
				of the enactment of the Alaska Native
				Veterans Land Allotment Equity Act, the Secretary shall—
							(A)if no contest or protest is timely
				filed, approve the application pursuant to paragraph (1); or
							(B)if a contest or protest is timely
				filed, stay the issuance of the certificate of allotment until the contest or
				protest has been decided.
							(g)ReselectionA
				person who made an allotment selection under this section before the date of
				the enactment of Alaska Native Veterans Land
				Allotment Equity Act may withdraw that selection and reselect
				lands under this section if the lands originally selected were not conveyed to
				that person before the date of the enactment of
				Alaska Native Veterans Land Allotment Equity
				Act.
					.
			3.RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of the Interior shall issue final
			 regulations to implement the amendments made by this Act.
		
